Citation Nr: 1435165	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus.
 
2. Entitlement to a rating in excess of 10 percent for service-connected low back syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to December 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, which continued 10 percent ratings for service-connected bilateral pes planus and low back syndrome.

In July 2013, the Board remanded this case for additional development. In June 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Cleveland, Ohio. A transcript of the hearing has been associated with the claims file. 

In an October 2008 statement, the Veteran asserted that he has hypertension, caused by the pain medication he is required to take for his service-connected bilateral pes planus and low back syndrome. This claim has thus been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ). Since the Board does not have jurisdiction over the issue, entitlement to service connection for hypertension, to include as secondary to service-connected bilateral pes planus and/or low back syndrome, is referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Considering both the physical claims file and VA paperless claims processing systems, the most recent relevant VA outpatient treatment records are dated in February 2007. More recently dated VA treatment records, contained in VA paperless claims processing systems, are not relevant; as such refer to disabilities not on appeal. 

The Veteran and the undersigned Veterans Law Judge, during his June 2014 Board hearing, specifically discussed his recent VA treatment records, which the Veteran asserts include reports of physical therapy and possible surgery. On remand, the Veteran's updated VA outpatient treatment records should be obtained and associated with the claims file.

The Veteran underwent VA examinations in February 2013. However, as the Board is remanding the claims on appeal for updated VA treatment records, the Board anticipates a lapse of time before the claims are before it again for adjudication. Significantly, the Veteran, during his June 2014 Board hearing, complained of muscle spasm and limping and an abnormal gait, as to his low back syndrome. At that time, he also reported swelling, as to his bilateral pes planus. These findings were not reported or found during the February 2013 VA examinations. On remand, the Veteran should be scheduled for updated VA examinations of his service-connected bilateral pes planus and low back syndrome, with specific comment as to any muscle spasm, and/or limping or abnormal gait related to the low back, and swelling of the feet.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Columbus, Ohio, dated from February 2007 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Schedule the Veteran for examinations with an appropriate examiner to determine the current severity of his service-connected bilateral pes planus and low back syndrome. The examiner should note all relevant pathology, and all indicated tests should be conducted. All functional impact should be described. The examiner should also indicate the effect such disabilities have on the Veteran's employment.

In this regard, the examiner should be informed that the Veteran has offered lay assertions, in June 2014, of muscle spasm and limping or abnormal gait in the low back and swelling of the feet, and the examiner should thus provide comment as to the Veteran's lay assertions if such symptoms are not clinically apparent.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.
 
3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by not attending the requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


